Mackintosh, J.
(dissenting) — Chancellor Kent’s comment on Blackstone’s treatment of the subject of remainders very inadequately expresses the perturbation resultant from a repeated reading of the majority opinion.
The various rules stated give very little, if any, .assistance in the determination of the question before us, which is, what was the testator’s intent. It matters not how labored a discussion is indulged in in attempting to answer this question, the fact remains that the answer must be gathered from within the four sides of the instrument, and as I read Mr. Shufeldt’s will in its entirety it was the intention of that old gentleman that his property, so far as he was able to control it after his death, should be used for the maintenance and comfort of his immediate family. He had no desire to make strangers the recipients of even a modicum of his bounty. He recognized no public or private charity, he provided not a sou markee for anyone who was not, during his lifetime, in some way dependent upon him, and a multitude of rules which have been created for the purpose of giving effect to the *271intent of a testator should not be used to becloud the luminous intent of this will maker.
An examination of the authorities cited in the prevailing opinion, and many others contained in the books, discloses thát in every instance the rule which has been finally adopted by the court passing upon the case has been used only for the purpose of effectuating what logically must have been the desire of the testator. It may not always have been a controlling reason for the holding in each case, but it is a striking coincidence that in cases of doubt remainders have been held to be vested where their recipients were persons to whom the testator would naturally desire to show benevolence, and have been held contingent where their recipients were persons who, as the Hughes’ heirs here were, were totally unknown to the testator.
It may be well to here note the fact that a great many of the cases referred to in the opinion as authority for holding this remainder vested have arisen in New York state. This is probably due to the fact, as noticed by the supreme court of Wisconsin, in Patton v. Ludington, 103 Wis. 629, 79 N. W. 1073, that in New York and Wisconsin statutes exist which have had the effect of modifying the common law rule. These statutes were passed primarily to cover a situation'where a bequest or devise could not take effect in favor of unknown heirs who died before the testator, and it is said by the Wisconsin court, in Patton v. Ludington, supra, that:
“To obviate such effect, our statute, taken substantially from New York, as indicated in the last case cited, provides that ‘when a devise or legacy shall be made to any child or other relation of the testator and the devisee or legatee shall die before the testator, leaving'issue who shall survive the testator, such issue shall take the estate so given by the will in the same manner as the devisee or legatee would have done if he had survived the testator, unless a different disposi*272tion shall be made or directed by the will. ’ ’ ’
This statutory rule, while not applicable to the situation here, was apparently by the courts of New York applied to situations similar to the one here. The supreme court of Iowa, in Fulton v. Fulton, 179 Iowa 948, 162 N. W. 253, said:
“In view of the difference of opinion disclosed by the dissent filed herewith, some attention will be. given herein to the essential distinction between vested and contingent remainders. There is confusion in the cases on the subject. The confusion is one largely of inadvertence, and it must be confessed that few of the appellate courts have wholly escaped it. G-enerally speaking, there are two different rules extant in the books for determining whether a remainder in a given case be vested or contingent. This difference of rule arose by reason of legislation, first adopted by the state of New York in 1830. The common law definition of ‘remainders’ may be stated briefly as follows: ‘Remainders are either vested or contingent. A vested remainder whereby the estate passes by the conveyance, but the possession and enjoyment are postponed until the particular estate is determined, is where the estate is invariably fixed to remain to certain determinate persons. Contingent remainders are where the estate in remainder is limited to take effect either to a dubious or uncertain person or upon a dubious or uncertain event, so that the particular estate may be determined and the remainder never take effect.’ In 1830 the legislature of New York adopted a statutory rule as follows:
“ ‘Future estates are either vested or contingent. They are vested when there is a person in being who would have an immediate right to the possession of the land upon the ceasing of the intermediate or precedent estate. They are contingent whilst the person to whom or the event upon which they are limited to take effect remains uncertain.’ At the time of the adoption of this statutory rule it was supposed by the textwriters that it was a mere simplification and codification of the *273common law upon the subject. It was later held, however, by the court of appeals of that state, that this legislation had the effect of changing the common law rule, and that certain remainders which were contingent under the common law were vested under the New York statute. Coster v. Lorillard, 14 Wend. 265; Hawley v. James, 15 Wend. 61: . . . By judicial construction of the New York statute the rule was declared that when there is a person in being who would have immediate right to the possession of the land if the intermediate or precedent estate were now terminated, the remainder is vested and not contingent. To this rule was the qualification that a vested remainder could be rendered defeasible by a condition subsequent.
“The New York statute has been adopted by legislation in a few other states. In other states the New York decisions have been followed inadvertently in oversight of the fact that they did not purport to follow the common law rule. . . . The foregoing is a sufficient indication of the presence in the body of the law of two differing rules or definitions of vested and contingent remainders. These conflicting rules through oversight of their divergence have become the occasion of confusion. In order to avoid further confusion, the fact that two rules are running at large among the decisions should.be borne in mind; the distinction between them should be observed and one of them alone should be adopted and consistently followed. In this state the common law rule presumptively prevails.
“We have no statute similar to that of New York. The New York decisions indicate the great difficulty that has been encountered there to maintain the consistency of the New York rule. The later New York cases indicate a manifest retreat from some of the ground occupied in the earlier cases.”
As noted by the Iowa court, it was due to a recognition by the New York courts that the statutory rule had been misapplied that we find the later New York cases adopting the divide and pay rule.
Even though it might be conceded that equally positive arguments could be advanced in favor of there *274having been created a vested or contingent remainder, we find the scale swinging evenly and it takes additional weight placed in one or other of the pans to disturb the balance. Such additional weight seems to be at hand. It finds sanction in the law, has been often stated and is to the effect that the general scope and purpose, as well as the particular language of each instrument, viewed in the light of the circumstances known to the testator, are matters which are superior to all arbitrary rules of interpretation. Giddings v. Gillingham, 108 Me. 512, 81 Atl. 851; Weston v. Weston, 125 Mass. 268, and Heard v. Reed, 169 Mass. 216, 47 N. E. 778.
Taking this instrument in its whole scope, as I have said, it shows that Henry Shufeldt intended to perpetuate his estate within his immediate family and thus provide for those who during his lifetime had leaned upon him for support, and did not intend to step outside the family circle to bestow favors upon strangers, for nowhere in his will has a bequest or devise been made to a stranger or to any public or private charity, or in any way outside the family. This is true, even considering the provision made for Edwin Hughes, for the will clearly indicates, that Hughes was a member of the family in fact as well as in name. He had obtained the testator’s affection and respect, and the beneficence in his favor was no violation of the purpose and intent of Shufeldt to benefit only the family. It was Shufeldt’s clear purpose to keep the Butler Hotel property in a single trust, as is evidenced by his giving it to trustees, and that it or its proceeds should there continue during the life of his wife, and then, when it became necessary to divide it, that it was his intention to have the property remain as nearly as possible unified. Shufeldt had no knowledge or ac*275quaintance with or obligation to the foreign heirs of his son-in-law. In the ordinary experience of mankind, their entry into what amounts to a partnership with the Shufeldt heirs would be the injection of a disturbing element. The testator’s prime motive was first to make ample provision for his wife’s support and comfort, and when her need no longer existed, to provide for those who were the natural objects of his love and bounty. It clearly appears that the deceased was not one who would embrace within that love and bounty strangers such as are the respondents. As we have already indicated, where rules of construction make possible either one of two results, this considera-, tion affords that additional weight to which reference has been made and must tip the scale in favor of that interpretation which holds that the remainder created for Edwin Hughes was contingent upon his surviving Mrs. Shufeldt, and he having died before she did, that remainder goes now to the residuary devisee.
For these reasons I dissent.